Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 1 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 1 of 15




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

 DEBORAH LAUFER,
       Plaintiff,
 v.                                                Case No. 1:19-cv-200-AW-GRJ

 ARPAN, LLC, d/b/a AMERICA’S BEST
 VALUE INN,
      Defendant.
 _______________________________/
      ORDER DENYING MOTION FOR SUMMARY JUDGMENT AND
          DISMISSING CASE FOR LACK OF JURISDICTION

       In late 2019, in this District alone, Deborah Laufer filed more than fifty ADA

 lawsuits against hotel owners.1 Most have settled, but not all. This is one of the

 remaining cases.


       1
          Laufer v. Krishna RNS2005 Inc., 1:19-cv-198-AW-GRJ; Laufer v. Arpan
 LLC, 1:19-cv-200-AW-GRJ; Laufer v. MSB Hotels III LLC, 1:19-cv-201-MW-GRJ;
 Laufer v. Abjulhussein, 1:19-cv-202-AW-GRJ; Laufer v. Kabir Inc., 1:19-cv-203-
 AW-GRJ; Laufer v. Ershco LLC, 1:19-cv-204-AW-GRJ; Laufer v. Komo, Inc., 1:19-
 cv-205-AW-GRJ; Laufer v. OM MAA OM LLC, 1:19-cv-206-AW-GRJ; Laufer v.
 Off the Dime Inc., 1:19-cv-207-MW-GRJ; Laufer v. Jai Balaiji Inc., 1:19-cv-208-
 AW-GRJ; Laufer v. Komo, Inc., 1:19-cv-209-AW-GRJ; Laufer v. 201 Miracle FWB
 LLC, 1:19-cv-224-AW-GRJ; Laufer v. B J Hosp. Inc., 1:19-cv-259-AW-GRJ;
 Laufer v. Bluewater Bay Hotel Grp. LLC, 1:19-cv-260-AW-GRJ; Laufer v. Tapper
 & Co. Props Mgmt. Inc., 1:19-cv-261-AW-GRJ; Laufer v. BSREP II WS Hotel TRS
 Sub LLC, 1:19-cv-263-AW-GRJ; Laufer v. Hariaum Invs. Inc., 1:19-cv-264-AW-
 GRJ; Laufer v. AJ Hosp. FWB LLC, 1:19-cv-265-AW-GRJ; Laufer v. Bennett’s Reef
 Inc., 1:19-cv-266-AW-GRJ; Laufer v. Resort Hosp. Enters. Ltd., 1:19-cv-267-AW-
 GRJ; Laufer v. The Flagler of St. Augustine LLC, 1:19-cv-268-AW-GRJ; Laufer v.
 Gulf Walton, Inc., 1:19-cv-269-AW-GRJ; Laufer v. Rudrah LLC, 1:19-cv-270-AW-

                                          1
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 2 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 2 of 15




       Laufer’s claim is straightforward: The ADA prohibits discrimination based on

 disability in places of public accommodation. 42 U.S.C. § 12182(a). And related

 regulations require hotel operators to ensure disabled persons “can make

 reservations for accessible guest rooms during the same hours and in the same

 manner as individuals who do not need accessible rooms.” 28 C.F.R.

 § 36.302(e)(1)(i). More specifically, hotels must “[i]dentify and describe accessible

 features in the hotels and guest rooms . . . in enough detail to reasonably permit



 GRJ; Laufer v. Shawn Invs. LLC, 1:19-cv-272-AW-GRJ; Laufer v. Panama City
 Beach Hotel LLC, 1:19-cv-273-MW-GRJ; Laufer v. Cape San Blas Bed and
 Breakfast LLC, 1:19-cv-274-AW-GRJ; Laufer v. PTW LLC, 1:19-cv-275-AW-GRJ;
 Laufer v. Bennett’s Reef Inc., 1:19-cv-276-AW-GRJ; Laufer v. Krishna Ventures of
 Panama City Beach, LLC, 1:19-cv-277-AW-GRJ; Laufer v. Shiva Hotel, Inc., 1:19-
 cv-278-AW-GRJ; Laufer v. Ashton, LLP, 1:19-cv-279-AW-GRJ; Laufer v. Relax
 Hosp. LLC, 1:19-cv-00280-AW-GRJ; Laufer v. P & R Hosp. LLC, 1:19-cv-281-
 AW-GRJ; Laufer v. J & K Sai Hosp. LLC, 1:19-cv-282-AW-GRJ; Laufer v. Bay
 Beach Hotel LLC, 1:19-cv-283-AW-GRJ; Laufer v. Club Destin Condo. Ass’n Inc.,
 1:19-cv-287-AW-GRJ; Laufer v. EJRFA LLC, 1:19-cv-291-MW-GRJ; Laufer v.
 Dolphin Cove Inn Inc., 1:19-cv-292-AW-GRJ; Laufer v. Guru Krupa Inc., 1:19-cv-
 293-AW-GRJ; Laufer v. Shreya Hosp. Inc., 1:19-cv-294-AW-GRJ; Laufer v. Shiv
 Shakti Hosp. LLC, 1:19-cv-295-AW-GRJ; Laufer v. ABEC Resort II LLC, 1:19-cv-
 296-AW-GRJ; Laufer v. Jay Shree Hari Krishna Inc., 1:19-cv-297-AW-GRJ;
 Laufer v. Astha Laxmi LLC, 1:19-cv-298-AW-GRJ; Laufer v. Hughes Resort Inc.,
 1:19-cv-303-AW-GRJ; Laufer v. Temple Hill Inc., 1:19-cv-305-AW-GRJ; Laufer v.
 Woodspring Suites Panama City LLC, 1:19-cv-306-AW-GRJ; Laufer v. Roya Int’l
 Hotel Invs. LLC, 1:19-cv-308-MW-GRJ; Laufer v. Kus-Amba Inc., 1:19-cv-311-
 AW-GRJ; Laufer v. Pine Forest Hosp. Inc., 1:19-cv-318-AW-GRJ; Laufer v. Pirates
 Bay Cmty. Ass’n Inc., 1:19-cv-326-AW-GRJ; Laufer v. Surti Inv., 3:19-cv-4807-
 TKW-EMT; Laufer v. EJRFA LLC, 3:19-cv-4868-MCR-MJF; Laufer v. Roya Int’l
 Hotel Invs. LLC, 3:19-cv-4885-MCR-HTC; Laufer v. Panama City Beach Hotel
 LLC, 5:19-cv-475-TKW-MJF.

                                          2
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 3 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 3 of 15




 individuals with disabilities” to assess whether a hotel meets their needs. Id. § 36.302

 (e)(1)(ii). Arpan, LLC, operates a hotel—America’s Best Value Inn—and Laufer

 contends it did not comply. Laufer sued, seeking attorney’s fees and injunctive relief.

 ECF No. 3.

       The parties completed discovery, and Laufer moved for summary judgment.

 ECF No. 28. After a hearing, I directed additional briefing on standing, specifically

 whether Laufer had any concrete and particularized injury. ECF No. 42; see also

 ECF Nos. 43, 44. Having considered the parties’ arguments, I now conclude that

 Laufer has not established any legally cognizable injury.

       As her attorney indicated at the hearing, and as her briefing confirms, Laufer’s

 asserted injury is this: She cannot view on the Value Inn website information that

 ADA regulations say should be on the Value Inn website. This is not enough. Laufer

 asserts no need for the information—no use for it whatsoever. She has no plan to

 ever visit the hotel or the area where it is located. With or without the information at

 issue, Laufer will never stay in the Value Inn.

       Because the claimed “injury” is not the type of constitutional injury that

 confers standing, the court lacks Article III jurisdiction. And that means the case

 must be dismissed.




                                            3
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 4 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 4 of 15




                                           I.

        The essential facts are not disputed. Laufer suffers from several disabilities.

 ECF No. 27-1 ¶ 1 (Laufer Decl.). She has difficulty walking without an assistive

 device and generally uses a cane or wheelchair. She has vision impairments and

 limited use of her hands. Id. These disabilities leave her unable to engage in major

 life activities. Id.

        The Value Inn has a website, which Laufer accessed.2 Id. ¶ 7. The website

 lacked certain information Laufer says the ADA requires, like details about the

 accessibility features in each room. Id. ¶¶ 7-8. She also visited third-party travel

 websites, and they likewise omitted this information about the Value Inn.

        When making travel reservations, Laufer cannot rely on generic information

 about a hotel’s “accessible bathroom” or “disabled parking”; she needs more detail

 to determine whether a hotel room can accommodate her disabilities. Id. The fact

 that the Value Inn’s website (and third-party websites promoting the Value Inn)

 omitted this detail made Laufer feel humiliated and frustrated. Id. ¶ 9.




        2
          Although there is a dispute about when Laufer accessed the website,
 compare ECF No. 27-1 ¶¶ 7, 10 with ECF No. 31 at 4-5, there is no dispute that she
 visited the website at some point before filing suit.

                                           4
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 5 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 5 of 15




       Although deterred, Laufer returned to the website, and she intends to again in

 the future. Id. ¶¶ 9-11. As noted above, though, Laufer has no plan to visit the Value

 Inn or stay there. See generally id.; see also Hrg. Transcript at 10:23-11:2.3

                                           II.

       Congress enacted the ADA “to provide a clear and comprehensive national

 mandate for the elimination of discrimination against individuals with disabilities.”

 42 U.S.C. § 12101(b)(1). Title III of the ADA provides that “[n]o individual shall be

 discriminated against on the basis of disability in the full and equal enjoyment of the

 goods, services, facilities, privileges, advantages, or accommodations of any place

 of public accommodation by any person who owns, leases (or leases to), or operates

 a place of public accommodation.” Id. § 12182(a).

       Laufer has established that she qualifies as a person with a disability under

 § 12102 and that the Value Inn qualifies as a “place of public accommodation” under

 § 12181(7)(A). And she has presented evidence that the Value Inn’s website did not

 “[i]dentify and describe accessible features in the hotels and guest rooms . . . in

 enough detail to reasonably permit individuals with disabilities” to determine

 whether a particular room meets their accessibility needs. 28 C.F.R. § 36.302

 (e)(1)(ii). But none of this helps with the question of whether she has standing.



       3
        Citations to the hearing transcript are to the rough transcript from the August
 20, 2020 hearing.
                                           5
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 6 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 6 of 15




       Article III of the Constitution limits the court’s jurisdiction to “Cases” and

 “Controversies.” Lujan v. Defs. of Wildlife, 504 U.S. 555 at 559-60 (1992). Standing

 is essential to the case-and-controversy requirement: it is “indispensable” to every

 plaintiff’s case. Id. at 561. If a plaintiff lacks standing, the court lacks subject matter

 jurisdiction. Id.; see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 88-89

 (1998).

       To have standing, Laufer must show an injury in fact, meaning the “invasion

 of a legally protected interest” that is concrete and particularized. Lujan, 504 U.S. at

 560. And because she seeks injunctive relief, she must also demonstrate that it is

 likely she will suffer a future injury. Houston v. Marod Supermarkets, Inc., 733 F.3d

 1323, 1328-29 (11th Cir. 2013); see also Shotz v. Cates, 256 F.3d 1077, 1081 (11th

 Cir. 2001). The question is whether her injury—viewing a noncompliant website—

 constitutes a constitutional injury.4


       4
          The question is not whether she will, in fact, revisit the website. Laufer points
 to the multifactor test from Houston, which sometimes helps in determining whether
 there is a future injury. 733 F.3d at 1336-37 & n.6. (As other courts have observed,
 though, the factors from Houston are not perfectly suited to address the interplay
 between a website and a physical location and their conformity with the ADA,
 especially when the plaintiff has no intent of visiting the physical location. See, e.g.,
 Kennedy v. Sai Ram Hotels LLC, No. 8:19-CV-483-T-33JSS, 2019 WL 2085011, at
 *3 (M.D. Fla. May 13, 2019) (“This Court has observed that Houston’s traditional
 factor test, which was designed for cases involving physical barriers, may be
 challenging to apply in cases involving websites.”); Kennedy v. Floridian Hotel,
 Inc., No. 1:18-CV-20839-UU, 2018 WL 10601977, at *5 (S.D. Fla. Dec. 7, 2018)
 (“[T]he application of these [Houston] factors when discussing a website, as opposed

                                             6
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 7 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 7 of 15




       As a preliminary matter, Laufer’s status as a self-described “tester” is no

 obstacle. It is settled that a plaintiff’s tester motive does not foreclose standing under

 Title III. Houston, 733 F.3d at 1329-34. But it is likewise settled that tester status

 alone is not enough. Id. at 1334. Laufer remains subject to the same standing

 requirements as every other plaintiff seeking injunctive relief. She must show a real

 injury. See Carello v. Aurora Policemen Credit Union, 930 F.3d 830, 833 (7th Cir.

 2019) (“A tester must still satisfy the elements of standing, including the injury-in-

 fact requirement.”).5

       In Spokeo, Inc. v. Robins, the Supreme Court considered whether a technical

 violation of a statute constituted a real injury for standing purposes. 136 S. Ct. 1540,

 1550 (2016). The plaintiff in Spokeo sued under the Fair Credit Reporting Act,

 claiming a report featured false information about him. Id. at 1546. He alleged no

 harm from the false report, only that the defendant violated the Act. Id.




 to physical property, is uncertain: The traditional four-factor test for future injury,
 which was designed for cases involving physical barriers, is simply very challenging
 to be applied here, which involves the violation of a regulation that regulates online
 reservation system.” (quotation and citation omitted))). Regardless, even assuming
 she will revisit the website, that would not constitute a cognizable future injury. She
 can show no future injury for the same reason she has shown no past injury.
       5
         The tester plaintiff in Houston easily satisfied the standing requirement. He
 alleged that he encountered architectural barriers at a market he visited and that he
 planned to return to the market in the future. 733 F.3d at 1326.
                                             7
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 8 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 8 of 15




       The Court concluded that Article III requires more than a “bare procedural

 violation.” Id. at 1550. It reasoned that while Congress can elevate an intangible

 harm to create a statutory right, violation of that right will not confer standing if it is

 “divorced from any concrete harm.” Id. at 1549-50 (citing Summers v. Earth Island

 Inst., 555 U.S. 488, 496 (2009), and Lujan, 504 U.S. at 572); see also id. at 1547-48

 (“Congress cannot erase Article III’s standing requirements by statutorily granting

 the right to sue to a plaintiff who would not otherwise have standing.” (quoting

 Raines v. Byrd, 521 U.S. 811, 820 n.3 (1997))); Nicklaw v. CitiMortgage, Inc., 855

 F.3d 1265, 1268 (11th Cir. 2017) (Pryor, J., respecting denial of rehearing en banc)

 (“[T]he violation of a legal right alone does not satisfy the concrete injury

 requirement.”).

       As applied in Spokeo, the Court recognized that even if the defendant violated

 the statute by reporting incorrect information, that violation did not necessarily

 “cause harm or present any material risk of harm.” 136 S. Ct. at 1550; see also Thole

 v. U. S. Bank N.A., 140 S. Ct. 1615, 1620-22 (2020) (holding that the “plaintiffs have

 no concrete stake in this dispute and therefore lack Article III standing” when

 “[w]inning or losing this suit would not change the plaintiffs’ monthly pension

 benefits.”). As applied here, assuming the Value Inn violated the ADA (or related

 regulations) by omitting details on its website, Laufer has not shown that the




                                             8
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 9 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 9 of 15




 violations caused her real harm. Information about a hotel’s available rooms does

 not help those who (like Laufer) have no interest in booking a room.

       Other ADA cases support this point. In Griffin v. Department of Labor

 Federal Credit Union, for example, a blind plaintiff sued under Title III of the ADA,

 claiming a credit union’s website was not accessible. 912 F.3d 649, 652 (4th Cir.

 2019). The plaintiff alleged the ADA required the website to be compatible with his

 screen-reading software and that because it was not, his efforts to access the website

 were stymied. Id. Citing Spokeo, the Fourth Circuit found the claimed injury neither

 concrete nor particularized. Id. at 654-56.

       The plaintiff was ineligible for membership in the credit union, and the court

 concluded that no real injury flowed from his missing out on information that would

 never benefit him. Id. at 654. The court held that the “[i]nability to obtain

 information is sufficiently concrete to constitute injury in fact only when the

 information has some relevance to the litigant.” Id. (citing Fed. Election Comm’n v.

 Akins, 524 U.S. 11, 21 (1998)). In Griffin, the plaintiff’s ineligibility “close[d] the

 door of the Credit Union to Griffin whether or not he obtains the information he

 seeks.” Id. at 654. Here, Laufer is not precluded from doing business with the Value

 Inn, but she might as well be: she has announced that she has no plans to go to there.

       The court in Griffin also found the claimed injury was not particularized

 because the website treated the plaintiff the same as everyone else. Id. at 654-55. An

                                           9
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 10 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 10 of 15




  intent to visit a physical location may supply a sufficient “particularizing

  connection” between a website and that location, but without that intent, there was

  nothing to differentiate the plaintiff from any member of the general public. Id. at

  655. The court equated the legal barriers that precluded the plaintiff from joining the

  credit union to the geographic barriers that prevent a person from being injured by a

  faraway inaccessible location they never intend to visit. Id. at 656 (citing Houston,

  733 F.3d at 1334, 1336). Here, too, there is nothing to differentiate Laufer’s harm

  from the harm of any other person who visits the website and discovers

  noncompliance with regulations.

        Laufer does say that the website violation frustrated and humiliated her. And

  to be sure, dignitary and stigmatic harms can constitute an injury in fact. Allen v.

  Wright, 468 U.S. 737, 754-55 (1984), abrogated on other grounds by Lexmark Int’l,

  Inc. v. Static Control Components, Inc., 572 U.S. 118, 129-30 (2014); see also

  Tennessee v. Lane, 541 U.S. 509, 536 (2004) (Ginsburg, J., concurring) (noting that

  the ADA was enacted, in part, to protect the disabled from stigmatic harms). But

  “not all dignitary harms are sufficiently concrete to serve as injuries in fact,” Griffin,

  912 F.3d at 654, and Laufer has not shown any such harm that would support

  standing. “[M]erely browsing the web, without more, isn’t enough to satisfy Article

  III.” Brintley v. Aeroquip Credit Union, 936 F.3d 489, 494 (6th Cir. 2019); accord

  id. (“The internet is a vast and often unpleasant place. It contains plenty that may

                                             10
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 11 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 11 of 15




  offend, and those who set out looking for dignitary slights won’t be disappointed.”);

  Carello, 930 F.3d at 834 (“[D]ignitary harm stemming from the mere knowledge

  that discriminatory conduct is occurring is an ‘abstract stigmatic injury’ that the

  plaintiff lacks standing to vindicate.” (quoting Allen, 468 U.S. at 755-56)).

        The bottom line is that, like the plaintiff in Griffin, Laufer has shown no

  concrete and particularized injury. She has shown only that the website omitted

  information that would be useless to her. And whatever harm she has shown is the

  same harm every other website visitor would suffer. See also Carello, 930 F.3d at

  834 (citing Griffin and Spokeo and holding that plaintiff ineligible for credit union

  membership lacked standing to bring ADA challenge regarding website

  accessibility); Brintley, 936 F.3d 489 (same); Price v. Orlando Health, Inc., No.

  617CV1999ORL40DCI, 2018 WL 6434519, at *1, *4-5 (M.D. Fla. Dec. 7, 2018)

  (holding that blind plaintiff lacked standing to sue hospital over inaccessible website

  when he had no concrete plans to visit the hospital); Hernandez v. Caesars License

  Co., LLC, CV1906090RBKKMW, 2019 WL 4894501, at *3 (D.N.J. Oct. 4, 2019)

  (“In this case, Defendant’s alleged non-disclosure of accessibility information could

  conceivably harm a person with disabilities, provided that person was actually

  looking for a place to stay in Atlantic City. But Plaintiff is not such a person. He had

  no interest in staying at Harrah’s. Rather, his sole interest in visiting the Website was

  to determine if it complied with the ADA, and there is no allegation that Defendant’s

                                             11
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 12 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 12 of 15




  conduct impeded him in that quest. Because Plaintiff cannot show harm stemming

  from Defendant’s non-disclosure, he cannot show concrete injury.” (citations

  omitted)).

        Unable to distinguish Spokeo in any meaningful way, Laufer points to a

  different case, Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982). In that case,

  tester plaintiffs investigated whether defendants were violating the Fair Housing Act

  through “racial steering.” Id. at 366. Two plaintiffs—one black and one white—

  inquired about the availability of apartments. The white plaintiff was told there was

  availability; the black plaintiff was told there was not. Id. at 367-69. Standing was

  among the issues in the case, and the Court found that the black tester plaintiff had

  standing even though she did not intend to rent an apartment. Id. at 373-74.

        In Laufer’s view, she is just like that plaintiff. ECF No. 43 at 3. Her logic is

  this: the Havens Realty plaintiff was a tester who never intended to rent an

  apartment; she is a tester who never intended to visit the Value Inn; because the

  plaintiff in Havens Realty had standing, she should too. But Laufer’s case is different

  in several ways. First, there were multiple plaintiffs in Havens Realty. One of the

  plaintiffs, a non-profit organization, had standing because the defendants’ racial

  steering practices impaired its ability to provide services and drained its resources.

  Id. at 378-79. Because standing as to any one plaintiff is enough, Rumsfeld v. Forum




                                            12
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 13 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 13 of 15




  for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006), the standing of the

  tester plaintiff was not essential.

        More importantly, though, the Havens Realty defendants intentionally

  discriminated against the tester plaintiff based on racial animus. Id. at 373-74. They

  told white prospective renters one thing, and they told black prospective renters a

  different (and false) thing. The tester plaintiff, who was “the object of a

  misrepresentation made unlawful under § 804(d),” thus “suffered injury in precisely

  the form the statute was intended to guard against.” Id. at 373-74. Laufer cannot

  show she suffers the harm the ADA was designed to guard against. The substantive

  Title III right at issue is the right “to be free from disability discrimination in the

  enjoyment of the facility.” Houston, 733 F.3d at 1332. The regulation requiring

  hotels to include certain information on their websites—28 C.F.R. § 36.302(e)(1)—

  is specifically tied to 42 U.S.C. § 12182, which prevents discrimination in the

  enjoyment of a facility. There is no standalone right to have certain information on

  a website.

        Moreover—and relatedly—the tester plaintiff in Havens Realty had a

  particularized injury: she was directly lied to and discriminated against. Laufer, on

  the other hand, faced no particularized harm. She had access to the same information

  as everyone else.




                                            13
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 14 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 14 of 15




        Finally, the tester plaintiff’s injury in Havens Realty included the withholding

  of information she was entitled to. The defendants kept from her (because of her

  race) the fact that apartments were available. Id. at 368-69, 373-74. Laufer argues

  that she, too, was deprived of information, but she never alleged—much less

  provided evidence—that the hotel kept information from her. She never alleged that

  she could not find out everything she wanted by, say, calling the Value Inn. She

  alleged, instead, only the technical violation of the hotel’s not putting that same

  information on its website. Cf. Carello, 930 F.3d at 835 (noting that case was “about

  accessibility accommodations, not disclosure” and that plaintiff “does not complain

  that the Credit Union withheld information . . . [or] that the information was wholly

  inaccessible to him”; the “alleged injury flows from the Credit Union’s failure to

  support [plaintiff’s] software, not its refusal to disclose information about its

  services”).6

                                          III.

        Standing requires an injury that is concrete and particularized—an injury that

  is “‘real,’ and not ‘abstract.’” Spokeo, 136 S. Ct. at 1548. Laufer has not shown any


        6
           This also shows why Laufer’s reliance on Federal Election Commission v.
  Akins, 524 U.S. 11 (1998), is misplaced. There, the plaintiffs had standing because
  they were denied access to information and they had no way of receiving it but for
  their claim against the FEC. Id. at 21. Further contrasting with Laufer, those
  plaintiffs had a reason for wanting the information: to help them in evaluating
  candidates for public office. Id. Laufer has no such reason.

                                           14
Case 1:20-cv-02405-KLM Document 15-1 Filed 10/03/20 USDC Colorado Page 15 of 15
       Case 1:19-cv-00200-AW-GRJ Document 45 Filed 09/25/20 Page 15 of 15




  such injury. Because Laufer has not established standing, she is not entitled to

  summary judgment. Her motion (ECF No. 28) is therefore DENIED. 7 Normally,

  denial of summary judgment would result in a trial. But because Laufer’s lack of

  standing deprives the court of jurisdiction, dismissal is appropriate. We are long past

  the deadline to amend, and at the recent hearing, Laufer’s counsel agreed that if I

  concluded her asserted injury—her inability to access information on the website—

  was insufficient to confer standing, dismissal would be appropriate.

        Accordingly, the clerk will enter judgment that says, “This case is dismissed

  for lack of jurisdiction.” The clerk will then close the file.

        SO ORDERED on September 25, 2020.

                                           s/ Allen Winsor
                                           United States District Judge




        7
           None of this is to say that Laufer’s goal was improper or that her concerns
  were invalid. Indeed, courts must be “sensitive to the formidable challenges
  [disabilities] impose on the navigation of everyday life.” Griffin, 912 F.3d at 656.
  But the limitations of federal courts’ authority apply to this case as any other.
                                             15
